TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00530-CR



                                     Mark Isaac, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
         NO. 1011112, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Mark Isaac seeks to appeal from a judgment of conviction for aggravated robbery.

The trial court has certified that Isaac waived the right of appeal. See Tex. R. App. P. 25.2(a)(2);

Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); see also Blanco v. State, 18 S.W.3d
218, 220 (Tex. Crim. App. 2000). The appeal is dismissed. See Tex. R. App. P. 25.2(d).




                                              __________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: September 30, 2004

Do Not Publish